AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                  for thH_                                    EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                               Apr 18, 2019
          KELLY BURNS and TROY BURNS, and
                                                                                                                   SEAN F. MCAVOY, CLERK
         the community property comprised thereof,
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:18-CV-362-RMP
                                                                     )
                CREDIT CONTROL, LLC,                                 )
            a Missouri limited liability company,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Judgment of Dismissal, ECF No. 18, is APPROVED. Plaintiffs’ Complaint is dismissed with
u
              prejudice and without fees or costs to any party.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                                  Rosanna Malouf Peterson                    on a stipulated
      judgment of dismissal.


Date: April 18, 2019                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Virginia Reisenauer
                                                                                          %\Deputy Clerk

                                                                              Virginia Reisenauer
